FILED
                             NOT FOR PUBLICATION                             JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MILTON ANTONIO GUERRA-                           No. 11-72885
MORALES,
                                                 Agency No. A099-479-140
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Milton Antonio Guerra-Morales, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir. 2010), and we deny the petition

for review.

      The record does not compel the conclusion that Guerra-Morales established

the government of El Salvador was or would be unable or unwilling to protect him.

See id. (an applicant for asylum and withholding of removal bears the burden of

establishing that the government would be unwilling or unable to control private

actors); see also Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

(record does not compel a contrary conclusion where police investigated reports of

mistreatment but were unable to solve crimes). Thus, we deny the petition as to

Guerra-Morales’s asylum and withholding of removal claims.

      Guerra-Morales does not challenge the BIA’s denial of his CAT claim. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-72885